WILHOIT, Judge,
concurring.
I concur with the majority. I write only to point out that the legal theory behind holding a county judge liable to a ward in a case such as this was that in performing his duty to annually inquire into the sufficiency of a guardian’s bond, the judge was not acting in a purely judicial capacity but as a “fiscal agent” of the state. See Cosby v. Commonwealth, 91 Ky. 235, 15 S.W. 514 (1891). For that reason, judicial immunity was not thought to be applicable. Under the present state of our law, Judge Ray’s approval of the guardian’s settlement was clearly a judicial act.